              Case 1:20-cr-00391-RA Document 23 Filed 09/09/20 Page 1 of 1


                                                              USDC-SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC#:
                                                              DATE FILED: 9-9-20
 UNITED STATES OF AMERICA

                       v.                                        20-CR-391 (RA)

 LAEL YOUNG,                                                         ORDER

                            Defendant.



RONNIE ABRAMS, United States District Judge:

         In light of the Government’s amended motion for a protective order and upon Defendant’s

request, the conference scheduled for Friday, September 11, 2020 is adjourned until Thursday,

September 17, 2020 at 11:30 am.

SO ORDERED.

Dated:     September 9, 2020
           New York, New York

                                              RONNIE ABRAMS
                                              United States District Judge
